Title: To Thomas Jefferson from Edward Bancroft, 27 March 1787
From: Bancroft, Edward
To: Jefferson, Thomas



Dear Sir
Charlotte Street Rathbone Place.London March 27th 1787

I have been deprived much longer than I expected of the Pleasure of seeing you in Paris, and I am afraid my business here will not permit my return to that Capital until the middle or latter End of may. It is however at the desire of Mr. Paradise that I now address myself to you, as the present State of his mind (from the recent Elopement and marriage of his eldest Daughter to Count Barziza a Venetian Nobleman) joined to his general ill health renders him unable to write to you himself. Both Mr. and Mrs. Paradise seem convinced from past experience and the present contrariety of their tempers and dispositions that it will be impossible for them to Live happily together; and it is therefore agreed that the Lady shall return to Virginia and be allowed a House in Williamsburgh, and three hundred Pounds sterling ⅌ An. for her Separate maintenance, whilst Mr. Paradise will probably fix himself in some more retired and Cheap situation than his present, perhaps at Oxford, or someplace in France. But as this Plan precludes all probability of his going to America, at least for some years, he is Sollicitous to Commit the Superintendance of his Affairs, and of his Stewards Conduct, to one or two Gentlemen, whose Situations are not too far removed from his Estate, and who are properly qualified, and may be induced, by their Care of his intrests to prevent the ill Consequences which might otherwise arise from his Absence. And as Mr. Paradise has the utmost Confidence in your friendship, as well as in your Judgment of men and things in that Country, he earnestly intreats, as a favour of the highest importance that you will be so kind as to point out one or two Persons to whom he may with Propriety send a Power of Attorney for these Purposes, and that you would at the same time by Letter employ your good offices, to induce these persons to undertake the trust which he wishes to place in them. You are sensible that Mr. Paradise is very much disinclined towards the Lee’s and those who may be particularly Connected with them, and as Mrs. Paradise is to receive her separate allowance without having any Concern in the Managment of her Husbands affairs, he much wishes that the proposed powers should be sent to persons out of this Connection. Mr. Paradise requests me to assure you of the high esteem and sincere respect which he entertains for you and of his grateful sense  of your former favours. Permit me also to join the like assurance respecting myself, and beleive me to be with the greatest truth Dear Sir Your most affectionate & faithful Humble Servant,

Edwd. Bancroft

